DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 1-14 are objected to because of the following informalities:  
As to claim 1, “from the chamber and having” in line 6 should be amended to “from the chamber 
Claims 2-13 are objected to as they depend from claim 1.
Claim 14 recites “between therebetween” in line 2. The word “between” should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-14 and 16-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 introduces “at least one inlet” in line 7, but then later refers to “the inlet” in line 9 which is inconsistent and therefore unclear. The examiner also notes that claims 2-5, 12 and 13 refer to “said inlet” or “the inlet” in at least one instance and are thus also unclear.
Claim 3 refers to “at least one other axial position” in line 3 and “said other axial position” in line 5 which is unclear both due to being inconsistent in numbering and because no axial position was previously mentioned.
Regarding claim 5, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 10 refers to “a side surface of said chamber”. This is unclear because claim 9 already referred to “a side surface of said chamber” and it is not apparent whether each of the sealing members seals against the same surface(s) or different surfaces.
Claim 11 recites the limitation "the axial distance" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the maximum movement of the piston within the chamber" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 refers to “a delivery phase of said infusion pump” in lines 3-4 which is unclear because line 2 already introduced “a delivery phase of said infusion pump”.
Claim 14 introduces “at least one outlet” in line 3, but then later refers to “the outlet” in line 4 which is inconsistent and therefore unclear. 
Claim 14 introduces “at least one inlet” in line 4, but then later refers to “the inlet” in line 4 and “said inlet” in lines 6 and 8 which is inconsistent and therefore unclear..
Claim 16 introduces “at least one outlet” in line 6, but then later refers to “said outlet” in lines 7, 11, and 12 which is inconsistent and therefore unclear. The examiner also notes that claims 18 and 19 refer to “said outlet” or “the outlet” and are thus also unclear.

Claim 17 refers to “at least one other axial position” in line 2 when referring to said piston but this is unclear because no position of the piston was previously mentioned so it is not apparent what the “other” is referring to.
Claims 17-20 are rejected as they depend from claim 16.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 9, 14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nessel (US 2015/0290389 A1) in view of Mason (US 6,270,481, cited by applicant).
As to claim 1, Nessel discloses an infusion pump (medical pump 100; see Figs. 1-3), comprising: a chamber (4) having a distal end (left end as seen in Figures) and a proximal end (right end), and a longitudinal axis (“X”) between said proximal end and said distal end (see Fig. 1); a piston (2) arranged for reciprocating movement within the chamber and along the longitudinal axis (see Figs 1-3); at least one outlet (6 and/or 7) from the chamber (Figs. 1-3); and at least one inlet (5) into the chamber (Figs. 1-3); wherein the outlet and the inlet are axially spaced apart along said longitudinal axis of said chamber (see Figs. 1-3).
Nessel is silent to the at least one outlet having an outlet valve.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Nessel such that the at least one outlet had an outlet valve in view of Mason. One would have been motivated to do so in order to ensure that there is only one-way flow out of the infusion pump through the outlet 6 and/or 7 (see Figs. 5A-5C, lines 37-51 col. 7 of Mason).

As to claim 2, Nessel in view of Mason teaches the infusion pump according to claim 1 as described above. Nessel further discloses wherein said infusion pump is operable with a compression phase, during which fluid in said chamber is delivered through said outlet (see Figs. 2G-2I), and a re-filling phase, during which said chamber is re-filled with fluid through said inlet (Figs. 2B-2D), and wherein said piston has at least one axial position within said chamber overlapping an axial position of said inlet into said chamber in said delivery phase to prevent fluid to enter into said chamber (as seen in Figs. 2G-2I, piston 2 covers inlet 5).
As to claim 3, Nessel in view of Mason teaches the infusion pump according to claim 1 as described above. Nessel further discloses wherein said infusion pump is operable with a re-filling phase (see Figs. 2B-2D), during which said chamber is re-filled with fluid through said inlet (para 0077-0080), and wherein said piston is configured to have at least one other axial position (position in Fig. 2B) within said chamber at least partially non-overlapping said axial position of said inlet in said chamber (see Fig. 2B), said inlet in said other axial position of said piston configured to be at least partially exposed to said chamber in said re-filling phase to allow fluid to enter into said chamber (see 2B-2D, para 0077-0080).
As to claim 5, Nessel in view of Mason teaches the infusion pump according to claim 1 as described above. Nessel further discloses wherein the outlet is axially arranged at the distal end of said chamber (though outlet 6 is disposed on a side surface of chamber 4; the location of 6 is located “at the distal end” of chamber 9 inasmuch as inlet 9 of the instant invention is at a proximal end of chamber 2), and the inlet (5) is axially arranged at a side surface of said chamber (Figs. 1-3). Nessel does not expressly recite that the chamber is cylindrical, however Mason demonstrates both a cylinder 48 (Fig. 1) and “dosage chamber 84 and displacement piston 96 are cooperatively configured in the manner of a syringe cylinder and plunger” (see lines 24-36 col. 7 and Fig. 2) and therefore demonstrates that cylindrical chambers are known in the art. It would have been an obvious matter of design choice to make the cylinder of Nessel be cylindrical since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
As to claim 9, Nessel in view of Mason teaches the infusion pump according to claim 1 as described above. Nessel is silent to wherein the piston comprises at least one sealing member arranged to provide a seal between said piston and a side surface of said chamber. Mason however teaches a piston (96) that comprises at least one sealing member (102) arranged to provide a seal between said piston and a side surface of said chamber (84) (see paragraph beginning line 63 col. 6 of Mason). It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Nessel further in view of Mason such that the piston comprises at least one sealing member arranged to provide a seal between said piston and a side surface of said chamber. One would have been motivated to do so in order to ensure that there is a seal between the piston and a side surface of the chamber (see paragraph beginning line 63 col. 6 of Mason).

As to claim 14, Nessel discloses a method for operating an infusion pump (medical pump 100; see Figs. 1-3) having a chamber (4) with a distal end (left side of 4 as seen in Fig. 1) and a proximal end (right side), and a longitudinal axis (“x”) between therebetween (Fig. 1); a piston (2) arranged for movement within the chamber and along the longitudinal axis (see Figs. 1-3); at least one outlet (6 and/or 7) from the chamber (Figs. 1-3); and at least one inlet (5) into the chamber; the outlet and the inlet being axially spaced apart along said longitudinal axis (see Figs. 1-3), the method comprising: axially positioning said piston within said chamber to overlap said inlet in a delivery phase of said infusion pump (see Figs. 2G-2I); and axially positioning said piston to at least partly non-overlap said inlet in a re-filling phase of said infusion pump (see Figs. 2B-2D).
Nessel is silent to the at least one outlet comprising an outlet valve.
Mason discloses an outlet having an outlet valve (one-way check valve 92 – see Figs. 5A-5C, lines 37-51 col. 7).


As to claim 16, Nessel discloses an infusion pump (100; see Figs. 1-3), comprising: a chamber (4) having a distal end (left side of 4 as seen in Fig. 1) and a proximal end (right side), and a longitudinal axis (“X”) between said proximal end and said distal end (see Fig. 1); a piston (2) arranged for reciprocating movement within the chamber and along the longitudinal axis (see Figs. 1-3); at least one outlet (6 and/or 7) from the chamber; and at least one inlet (5) into the chamber; wherein said inlet has a first axial position in said chamber (Figs. 1-3), said outlet has a second axial position in said chamber (Figs. 1-3), 4Attorney Docket No. 16038-003USU1said inlet and said outlet are axially spaced apart along said longitudinal axis of said chamber (Figs. 1-3); and said piston is moveable to at least one axial position within said chamber, in which said piston is overlapping said inlet (see Figs. 2E-2J).
Nessel is silent to the at least one outlet comprising an outlet valve.
Mason discloses an outlet having an outlet valve (one-way check valve 92 – see Figs. 5A-5C, lines 37-51 col. 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Nessel such that the at least one outlet had an outlet valve in view of Mason. One would have been motivated to do so in order to ensure that there is only one-way flow out of the infusion pump through the outlet 6 and/or 7 (see Figs. 5A-5C, lines 37-51 col. 7 of Mason).

As to claim 17, Nessel in view of Mason teaches the infusion pump according to claim 16 as described above. Nessel further discloses wherein said piston is movable to at least one other axial position (position seen in 2C-2D) in said chamber, in which said piston is at least partially non-overlapping said inlet (see Figs. 2C-2D).
As to claim 18, Nessel in view of Mason teaches the infusion pump according to claim 16 as described above. The combination further discloses wherein said outlet valve is in a closed state when 
As to claim 19, Nessel in view of Mason teaches the infusion pump according to claim 16 as described above. Nessel further discloses wherein the outlet is axially arranged at the distal end of said chamber (though outlet 6 is disposed on a side surface of chamber 4; the location of 6 is located “at the distal end” of chamber 9 inasmuch as inlet 9 of the instant invention is at a proximal end of chamber 2), and the inlet (5) is axially arranged at a side surface of said chamber (Figs. 1-3). Nessel does not expressly recite that the chamber is cylindrical, however Mason demonstrates both a cylinder 48 (Fig. 1) and “dosage chamber 84 and displacement piston 96 are cooperatively configured in the manner of a syringe cylinder and plunger” (see lines 24-36 col. 7 and Fig. 2) and therefore demonstrates that cylindrical chambers are known in the art. I It would have been an obvious matter of design choice to make the cylinder of Nessel be cylindrical since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
As to claim 20, Nessel in view of Mason teaches the infusion pump according to claim 16 as described above. Nessel is silent to wherein the piston comprises at least one sealing member arranged to provide a seal between said piston and a side surface of said chamber. Mason however teaches a piston (96) that comprises at least one sealing member (102) arranged to provide a seal between said piston and a side surface of said chamber (84) (see paragraph beginning line 63 col. 6 of Mason). It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Nessel further in view of Mason such that the piston comprises at least one sealing member arranged to provide a seal between said piston and a side surface of said chamber. One would have been motivated to do so in order to ensure that there is a seal between the piston and a side surface of the chamber (see paragraph beginning line 63 col. 6 of Mason).


Claims 1, 4, 6 are rejected in view of the following alternative interpretation of Nessel:
As to claim 1, Nessel discloses an infusion pump (100; Figs. 4, 5A-5J), comprising: a chamber (4) having a distal end (left side of 4 as seen in Fig. 4) and a proximal end (right side), and a longitudinal axis (“X”) between said proximal end and said distal end (Fig. 4); a piston (2) arranged for reciprocating movement within the chamber and along the longitudinal axis (see Figs. 5A-5J); at least one outlet (27) from the chamber; and at least one inlet (5 and/or 28) into the chamber (Figs. 4, 5A-5J); wherein the outlet and the inlet are axially spaced apart along said longitudinal axis of said chamber (Figs. 4, 5A-5J).
Nessel is silent to the at least one outlet having an outlet valve.
Mason discloses an outlet having an outlet valve (one-way check valve 92 – see Figs. 5A-5C, lines 37-51 col. 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Nessel such that the at least one outlet had an outlet valve in view of Mason. One would have been motivated to do so in order to ensure that there is only one-way flow out of the infusion pump through the outlet 27 (see Figs. 5A-5C, lines 37-51 col. 7 of Mason).

As to claim 4, Nessel in view of Mason teaches the infusion pump according to claim 1 as described immediately above. The combination further discloses wherein in a first time period of a re-filling phase (time period immediately after Fig. 2B when piston 9’ begins moving), the outlet valve is configured to be closed (as noted by Mason the outlet valve is a one-way check valve and thus if added to outlet 27 of Nessel it would be configured to be closed while no fluid pressure is flowing therethrough, e.g. during at least Figs. 2B-2C)) and said piston configured to be axially overlapping said inlet to build vacuum in said chamber during movement of said piston towards said proximal end (at a beginning of filling, i.e. immediately after Fig. 2B, at least a part of piston 9’ covers inlet 5 as it builds vacuum), and wherein in a second time period of said re-filling phase said piston is configured to be at least partially axially non-overlapping said inlet (piston 9’ moves to a point where inlet 5 is fully or partially non-overlapped – see Figs. 2B-2C).
.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nessel in view of Mason as applied to claim 6 above, and further in view of Spulgis (US 5,188,519, cited by applicant).
As to claims 7 and 8, Nessel in view of Mason teaches the infusion pump according to claim 6 as described above, but is silent to wherein the inlets are radially spaced apart within said chamber and wherein the inlets are axially aligned within said chamber.
Spulgis discloses a chamber (interior of cylinder 12) wherein inlets (16) are both radially spaced apart within said chamber and wherein the inlets are axially aligned within said chamber (see Fig. 1-3).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Nessel (as already modified above) to include inlets such that the inlets are radially spaced apart within said chamber and wherein the inlets are axially aligned within said chamber as taught by Spulgis. One would have been motivated to do so in order to allow liquid to flow into the chamber from more than one location simultaneously (see Figs. 1-3, lines 26-32 col. 3, lines 4-8 col. 4 of Spulgis).

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nessel in view of Mason as applied to claim 9 above, and further in view of Moberg et al. (US 2007/0191770 A1, hereafter ‘Moberg’).
As to claim 10, Nessel in view of Mason teaches the infusion pump according to claim 9 as described above, but is silent to wherein the piston comprises a plurality of sealing members axially spaced apart and arranged to provide a seal between said piston and a side surface of said chamber.
Moberg teaches a piston (“linear actuator member, such as for example, the threads of the male portion 426 of the plunger slide 405 as previously described (FIG. 11)”) that comprises a plurality 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Nessel to use a plurality of sealing members, such as by attaching a member similar to 1404 of Moberg to the piston of Nessel (instead of a sealing member disclosed by Mason in the rejection of claim 9) such that the piston comprises a plurality of sealing members axially spaced apart and arranged to provide a seal between said piston and a side surface of said chamber. One would have been motivated to do so in order to provide a redundant sealing of the piston within the chamber to better prevent fluid leakage (see Fig. 15b, para 0112 of Moberg).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nessel in view of Mason as applied to claim 1 above, and further in view of Pauliukonis (US 4,121,619).
As to claim 13, Nessel in view of Mason teaches the infusion pump according to claim 1 as described above, but is silent to wherein the piston has an end surface with a beveled circumference, and wherein the beveled circumference is configured to be axially aligned with the inlet during a re-filling phase of said infusion pump.
Pauliukonis teaches a piston (see plug 75 in Fig. 7) having an end surface with a beveled circumference (75 is conical and mates with tapered seat 74), and wherein the beveled circumference is configured to be axially aligned with an inlet (aligns with port 86 as well as port 72).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Nessel such that the piston has an end surface with a beveled circumference (and such that plunger 1 has a corresponding conical seat), and wherein the beveled circumference is configured to be axially aligned with the inlet during a re-filling phase of said infusion pump. One would have been motivated to do so as Pauliukonis teaches that tapered mating surfaces can have superior self-holding and sealing properties (see lines 11-45 col. 1). Additionally modifying the piston(s) of Nessel to have a beveled would have been an obvious matter of design since such a modification would have involved a mere change in the form or shape of a component.  A In re Dailey, 149 USPQ 47 (CCPA 1976).


Allowable Subject Matter
Claims 11-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 11, while Nessel in view of Mason and Moberg teaches the infusion pump according to claim 10 as described above, the prior art is silent to wherein said plurality of sealing members comprises a first sealing member and a second sealing member, and wherein the axial distance between the first sealing member and the second sealing member is larger than the maximum movement of the piston within the chamber in combination with the limitations of claims 1, 9 and 10.
Claim 12 depends from claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783